Per Curiam.
This application is made under section 1268 of the Code of Civil Procedure. An examination of the record shows that the appellant-bankrupt failed, in several respects, to comply with the Bankruptcy Law relating to the scheduling of claims. It does appear that by reasonable effort, on the part of the bankrupt, he could have ascertained sufficient information to enable him to comply with the law. The decree of the Bankruptcy Court did not operate to discharge the debt for the reason that it was not duly scheduled.
The order appealed from must be affirmed, with costs and disbursements.
Present: Scott, Gildersleeve and MacLean, JJ.
Order affirmed, with costs and disbursements.